ORDER DETERMINING THAT THIS CAUSE MAY BE PROSECUTED AS A CLASS ACTION
SPEARS, Chief Judge.
On this, the 5th day of January, 1976, came on to be heard plaintiffs’ motion that the Court determine that this cause may be prosecuted as a class action; and, the Court having read and considered said motion, is of the opinion and finds:
(1) That the plaintiffs sue not only in their own behalf, but also as representative parties on behalf of the adult resident taxpayers of Northside Independent School District and their children who are in attendance at public schools within said district.
(2) That there are more than 12,000 children in the elementary schools of the District and that there are in excess of 38,000 members of the other classes on behalf of whom plaintiffs sue.
(3) That the class or classes are so numerous that the joinder of all members is impracticable.
(4) That the questions of law and fact in this cause are common to the class or classes and the members thereof so represented.
(5) That the claims of the representative parties are typical of the claims of the class or classes and the members thereof on behalf of whom plaintiffs sue.
(6) That the representative parties are adequately protecting, and will fairly and adequately protect, the interests of the class or classes and the members thereof on behalf of whom plaintiffs sue.
(7) That the defendants have taken actions and are threatening to take actions on grounds generally applicable to the class or classes as a whole since this is a civil rights suit involving the rights of the class composed of adult plaintiffs to have their children attend elementary schools located in or near the neighborhoods in which they reside and to be able *365to own and occupy homes in areas in close proximity to the facilities at which their children are attending or will attend elementary schools; and because this suit also involves the rights of the class composed of minors attending the elementary schools in the district to educational opportunities equal to those of children attending schools in other districts.
(8) That final injunctive relief, as well as declaratory relief, is therefore appropriate to the class or classes as a whole.
IT IS ACCORDINGLY ORDERED, ADJUDGED and DECREED by the Court that this action may be maintained and prosecuted as a class action.